IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1919
                             Filed January 12, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TYJUAN LEVELL TUCKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William P. Kelly, Judge.



      Tyjuan Tucker appeals a jury’s guilty conviction for possession of a

controlled substance—marijuana—with intent to deliver. AFFIRMED.




      Andy Dunn and Jessica Donels of Parrish Kruidenier Dunn Boles Gribble

Gentry Brown Bergmann & Messamer LLP, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                           2


VAITHESWARAN, Judge.

       A jury found Tyjuan Tucker guilty of possession of a controlled substance

(marijuana) with intent to deliver. See Iowa Code §124.401(1)(d) (2018). On

appeal, Tucker challenges: (1) the sufficiency of the evidence supporting the jury’s

finding of guilt; (2) the district court’s determination that the underrepresentation of

African-Americans in the jury pool was not due to “systematic exclusion” in the

jury-selection process; (3) his trial attorney’s failure to present expert testimony on

the “systematic exclusion” issue; (4) the district court’s exclusion of documents

relating to a prior settlement; and (5) the district court’s exclusion of portions of a

body camera video of his arrest.

I.     Sufficiency of the Evidence

       The jury was instructed that the State would have to prove the following

elements of possession of marijuana with intent to deliver:

               1. On or about July 28, 2018, the defendant, Tyjaun L. Tucker
       knowingly possessed marijuana.
               2. The defendant knew that the substance possessed was
       marijuana.
               3. The defendant possessed the substance with the specific
       intent to deliver it.

The jury was further instructed “the defendant’s specific intent . . . is seldom

capable of direct proof.”

       A reasonable juror could have found the following facts. Des Moines police

officers cut through the parking lot of a fast-food restaurant. According to one of

the officers, they noticed two vehicles “parked not in parking spots,” which

immediately caught their attention. “[A] female . . . was standing at the driver’s

side of a green Sebring.” The officers observed “some sort of an exchange, just
                                           3


the hand in the window” but “could not observe what was actually exchanged.”

The driver of the Sebring, later identified as Tucker, made “eye contact” with the

officers and “immediately exit[ed] the parking lot,” cutting in front of an SUV and

forcing the driver of that vehicle to brake.

       The officers stopped the Sebring.       Their subsequent interactions were

captured on an officer’s body camera. One of the officers asked Tucker to step

out of the vehicle. He patted Tucker down and asked if he had been “smoking

marijuana earlier.” Tucker said he had not. The officer continued the search,

reaching for Tucker’s groin area. Tucker pulled away, screamed for help, and

yelled, “why are you grabbing me?” multiple times. Additional officers arrived. One

of them pulled a small plastic bag containing “about an ounce” of marijuana from

Tucker’s underwear. Tucker’s car was searched, and a wad of cash totaling $650

was discovered in the center console. The large amount of cash could have led a

reasonable juror to find that Tucker possessed the marijuana with the specific

intent to deliver the substance. See State v. Adams, 554 N.W.2d 686, 692 (Iowa

1996) (“Intent may be inferred form the manner of packaging the drugs, from large

amounts of unexplained cash, as well as from the quantity of drugs.” (citations

omitted)).

       There was certainly evidence from which a jury could have reached a

contrary finding, including Tucker’s unsolicited assertion that the cash was part of

a $6800 settlement he “just got,” the absence of additional packaging materials or

a scale inside the vehicle, and the relatively small amount of marijuana in his

possession. But the “plausibility of explanations” was within the jury’s purview.
                                          4

State v. Williams, 695 N.W.2d 23, 28 (Iowa 2005). Substantial evidence supported

the jury’s finding of guilt. See State v. Thomas, 847 N.W.2d 438, 442 (Iowa 2014).

II.    Systematic Exclusion

       Tucker argues he “was denied the right to a jury drawn from a fair cross-

section of the community in violation of Article I, § 10” of the Iowa Constitution. He

had the burden to

       establish a prima facie violation of the fair-cross-section requirement
       by showing:
              (1) that the group alleged to be excluded is a “distinctive”
              group in the community; (2) that the representation of this
              group in venires from which juries are selected is not fair and
              reasonable in relation to the number of such persons in the
              community; and (3) that this underrepresentation is due to
              systematic exclusion of the group in the jury-selection
              process.

State v. Lilly, 930 N.W.2d 293, 299 (Iowa 2019) (quoting State v. Plain, 898 N.W.2d

801, 822 (Iowa 2017)).

       Tucker maintains “[t]he first two prongs under the test in Lilly were

undisputed.” The State concedes “[t]he first prong of Lilly is met because Tucker

is alleging underrepresentation and systematic exclusion of a distinctive group:

African-Americans.” The State also agrees “Tucker satisfied prong #2 of Lilly—the

representation of African-Americans in this pool was more than one standard

deviation below the average level, given the prevalence of African-Americans

among Polk County residents who were eligible for jury service.” The appeal turns

on the third prong—proof of systematic exclusion.

       Tucker contends he “met his burden under the ‘systematic exclusion’ prong

to show that the disparate representation within the jury pool was a result of the

court administration[‘]s jury management practices.” He points to the State’s use
                                             5


of only “two sources—voter registration and driver’s licenses—to form the jury

pool” and asserts minorities have lower rates of participation in both. Tucker

highlights the supreme court’s statement that jury management practices may

amount to systematic exclusion as well as a scholarly article cited by the court.

See Lilly, 930 N.W.2d at 307–08 (citing Paula Hannaford-Agor, Systematic

Negligence in Jury Operations: Why the Definition of Systematic Exclusion in Fair

Cross Section Claims Must Be Expanded, 59 Drake L. Rev. 761, 790–91 (2011)).

       The court did indeed discuss jury management practices in Lilly but

stressed that “the challenger must tie the disparity to a particular practice” and “the

defendant     must    prove    that    the       practice   has   caused   systematic

underrepresentation.” Id. The court quoted the following portion of Hannaford-

Agor’s article, which underscored the need for expert testimony:

       Litigants alleging a violation of the fair cross section requirement
       would still have to demonstrate that the underrepresentation was the
       result of the court’s failure to practice effective jury system
       management. This would almost always require expert testimony
       concerning the precise point of the juror summoning and qualification
       process in which members of distinctive groups were excluded from
       the jury pool and a plausible explanation of how the operation of the
       jury system resulted in their exclusion. Mere speculation about the
       possible causes of underrepresentation will not substitute for a
       credible showing of evidence supporting those allegations.

Id. (emphasis added) (quoting Hannaford-Agor, 59 Drake L. Rev. at 790–91). It is

clear, then, that a recitation of existing jury management practices is insufficient to

establish systematic exclusion.

       The district court afforded Tucker’s attorney “the opportunity to put on any

proof of evidence or expert testimony” on the third prong. Counsel declined, citing

the “inherent, practical problems for an indigent defendant” to “hire experts under
                                         6


a court-appointed case.” Counsel made his systematic exclusion argument “solely

based upon the fact that we use two sources for our jury pool.”

       The district court found insufficient “evidence to prove” systematic

exclusion. “[B]ased on the lack of evidence,” the court “overrule[d] the objection”

to the composition of the jury pool and proceeded to trial.

       On our de novo review of the record, we agree Tucker failed to tie Iowa’s

use of the two lists to systematic underrepresentation of a minority group. See

Lilly, 930 N.W.2d at 308. We affirm the district court’s ruling on the systematic

exclusion prong of the “fair cross section” requirement.

III.   Ineffective Assistance—Failure to Present Expert Testimony

       Tucker argues his trial attorney was ineffective in failing to present expert

testimony on whether jury management practices resulted in systematic exclusion

of African-Americans from the jury pool.       He is foreclosed from raising this

ineffective-assistance-of-counsel claim on direct appeal. See Iowa Code § 814.7

(stating effective July 1, 2019—before Tucker was sentenced—an ineffective-

assistance-of-counsel claim “shall not be decided on direct appeal from the

criminal proceedings”); State v. Treptow, 960 N.W.2d 98, 108 (Iowa 2021)

(concluding “[t]here is no due process right to present claims of ineffective

assistance of counsel on direct appeal”).

IV.    Exclusion of Settlement Documents

       During trial, the prosecutor moved to exclude “a settlement statement and

other records” “just . . . handed” to her by Tucker’s attorney. She cited the “pretty

strict discovery process” including reciprocal discovery that took place months

earlier. The prosecutor explained, “The State has gotten no notice of this, no
                                           7


opportunity to deal with this, to look into the validity of any of it.” Tucker’s attorney

pointed out the proposed exhibit was “merely documentation to . . . rebut the

accusation that these were drug funds and not from legitimate means.”

       The district court excluded the documents. The court reasoned:

       Mr. Tucker did not comply with the State’s application for reciprocal
       discovery within 14 days of the order . . . . [The case] has been
       pending for a long time. A continuance does not seem appropriate.
       The disclosure of these documents on the second day of trial, without
       allowing the State to prepare for those documents, it appears to
       violate the rule. . . . There’s nothing that prohibits Mr. Tucker from
       testifying about the settlement. But to submit those documents . . .
       would impact our whole process of authentication, identification, and
       preparation . . . . This is an important trial. This appears to be unfair
       surprise.

       On appeal, Tucker argues “[t]he erroneous exclusion of [his] settlement

documents as a discovery sanction denied [him] the opportunity to put on a

defense in violation of the Fifth Amendment [of the United States Constitution] and

Article I, § 10 [of the Iowa Constitution].” Because the constitutional component of

the argument was neither raised nor decided, we decline to consider it. See In re

C.W., No. 19–1658, 2020 WL 564825, at *4 (Iowa Ct. App. Feb. 5, 2020) (citing

Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002)). We simply review the

propriety of exclusion as a discovery sanction.

       Iowa Rule of Criminal Procedure 2.14(6)(c) states the court may “prohibit

the party from introducing any evidence not disclosed.” Review of an exclusion

ruling under this rule is for an abuse of discretion. See State v. Schuler, 774

N.W.2d 294, 297 (Iowa 2009).

       As Tucker pointed out, the documents he sought to introduce would have

bolstered his claim that the large amounts of cash found in his vehicle were not
                                          8


drug proceeds or funds used to purchase drugs. But, as the district court noted,

Tucker was free to testify to the source of the money. In fact, he did so, stating he

injured himself and received a settlement “two days prior to being pulled over.” He

said he cashed the check, bought a car with a portion of the proceeds, and placed

the leftover money in the center console of his car. A portion of the body camera

video introduced at trial included Tucker’s statement about the source of the cash.

And one of the officers at the scene agreed Tucker mentioned receipt of a

settlement. In short, the jury was privy to Tucker’s explanation notwithstanding the

court’s exclusion of the settlement documents. See State v. Belken, 633 N.W.2d

786, 796 (Iowa 2001) (stating “undisclosed evidence that was merely cumulative”

was less likely to be prejudicial).

        On the other side of the coin, the belated offer of the documents prejudiced

the State. The lynchpin of the “intent to deliver” portion of the State’s charge was

the cash. The State had no opportunity to modify its trial strategy in light of the

documents or gather evidence to counter the possible admission of the

documents. See id. (examining a prejudice claim “in the context of its effect on . . .

trial strategy.”).

        We conclude the district court did not abuse its discretion in excluding the

settlement documents.

V.      Exclusion of Entire Body Camera Video

        The State offered a portion of the body camera video as an exhibit. Tucker

objected, arguing the “rule of completeness” required introduction of the entire

recording. The district court overruled the objection.
                                          9


       Tucker now argues the State used his negative on-camera reaction to infer

he was “distributing marijuana.” In his view, the district court should have admitted

the entire footage to provide an alternate explanation for his reaction, specifically

that he was previously shot by a police officer. Tucker frames his argument as a

constitutional violation, an issue that was not preserved. We will review the issue

under our evidentiary rules.

       Rule 5.106, described as the rule of completeness, states, “[i]f a party

introduces all or part of a[] . . . recorded statement, an adverse party may require

the introduction, at that time, of any other . . . recorded statement that in fairness

ought to be considered at the same time.” “[T]he rule of completeness may trump

the ordinarily applicable rules of evidence. Yet, the rule cannot be simply used as

an ‘end run around the usual rules of admissibility.’” State v. Huser, 894 N.W.2d

472, 509 (Iowa 2017) (citation omitted).        “[A]ll relevant evidence, [including

statements offered under rule 5.106, is] subject to the rule 5.403 balancing test

that compares the probative value of the statements to their danger of unfair

prejudice and confusing the jury.” State v. Davis, No. 13–1099, 2014 WL 5243343,

at *7 (Iowa Ct. App. Oct. 15, 2014).

       The district court found the evidence of minimal probative value. The court

stated Tucker’s discussion of the shooting as well as the officers’ discussion did

not raise “a fact of consequence in dealing with drug possession.” In the court’s

words, “I do not see how talking about an officer shooting, how that tends to make

a fact of consequence more or less probable.” The court also concluded the

evidence “could lead the jury to a conclusion on an improper basis.” The court

stated, “that’s one of the things that we try to keep out so that the jury can stay
                                        10


focused on the facts at hand, on the case at hand, and to really focus in on the

elements that the State has alleged that Mr. Tucker has done in this case.”

      We discern no abuse of discretion in the district court’s ruling. Introduction

of evidence relating to an independent interaction with police could have led the

jury to confuse the issues. See State v. Buman, 955 N.W.2d 215, 221 (Iowa 2021);

State v. Walker, 935 N.W.2d 874, 878 (Iowa 2019); State v. Einfeldt, 914 N.W.2d

773, 784 (Iowa 2018). The evidence also may have resulted in a trial within a trial.

See State v. Smith, No. 18–1500, 2020 WL 1307693, at *2 (Iowa Ct. App. Mar. 18,

2020). And if the purpose of introducing the evidence was to evoke sympathy, as

the district court found, that purpose was improper. See State v. Delaney, 526

N.W.2d 170, 175 (Iowa Ct. App. 1994) (“We look . . . to whether the evidence has

an undue tendency to suggest a decision on an improper basis, appeals to the

sympathies of the jury, or otherwise might cause the jury to base their decision on

something other than the relevant legal propositions.”). We affirm the district

court’s exclusion of the full body camera video.

      Tucker’s judgment for possession of marijuana with intent to deliver is

affirmed.

      AFFIRMED.